Title: To George Washington from David Forman, 1 September 1780
From: Forman, David
To: Washington, George


                        
                            Sir
                            Freehold 1th of Septr 1780
                        
                        I This afternoon recd information from my Intelligencer on the High lands of Middle Town That a Large Number
                            of Shipping Appeared Early This Morning in The Narrowes—At Twelve OClock One Hundered Sail had Come too at Sandy Hook and
                            a Number of Large Ships Then on There way down from The Narrowes—Some of Them he Thinks are Large Ships of War, but Could
                            not determin with Certainty when he sent of the Express to me.
                        All accts from New York agree that There has been an Amazingly severe Press there for Some
                            time Past and still Continues—That the People are very generally dissatisfied and dispirited—it was allso said Sir Harry
                            was Imbarking his Troops for Rhode Island—As Soone as The fleet makes sail and any Opinion Can be formed of there Course
                            your Excly shall be informed of it. I have The Honr to be Your Excellencys Most Obdt Huml. Servt
                        
                            David Forman
                        
                    